Citation Nr: 1336297	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.


REPRESENTATION

Veteran represented by:	Atlantic County Veteran Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

 The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board herein reopens the Veteran's claim for service connection for PTSD and observes that he has contended (See September 2011 VA Form 9) to experience schizophrenia on the same basis as PTSD.  Moreover in a July 2013 letter, the Veteran contended that he was entitled to service connection for schizophrenia as well as PTSD.  As such, the Board finds it appropriate to apply Clemons v. Shinseki, 23 Vet. App. 1 (2009) in the context of his reopened claim for service connection and has recharacterized that issue accordingly.  38 C.F.R. § 19.35.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through June 2013, which have been considered by the RO in the June 2013 supplemental statement of the case.

In August 2013, the Board received additional argument in support of the Veteran's claim.  This evidence will be considered by the Board.  Although a waiver of local jurisdiction was not provided, any due process error is moot given the fully favorable decision.



FINDINGS OF FACT

1.  In a final October 2007 rating decision, the RO denied entitlement to service connection for PTSD. 

2.  Evidence added to the record since the October 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

3.  The Veteran's reported non-combat stressor has been verified.

4.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include PTSD and schizophrenia, began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the Veteran's entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Given the Board's finding that new and material evidence has been received to reopen the claim for service connection for PTSD and that a favorable disposition is warranted on the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


II. New and Material Evidence

The Veteran's claim for service connection for PTSD was originally denied in an October 2007 rating decision in which the RO found that there was no evidence of a current diagnosis of PTSD, no verifiable in-service stressor, and no evidence of this disability in military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In October 2007, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  Therefore, the October 2007 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2007 decision, the RO considered the Veteran's service treatment records, post-service VA treatment records dated through October 2007, a memorandum of formal finding of lack of information required to verify stressors, and an April 2007 statement from the Readjustment Counseling Service Vet Center (Vet Center).  

Since the October 2007 rating decision, additional evidence has been received.  The newly received evidence includes references to, and support of, the Veteran's contention that his PTSD occurred while he was in active duty service.  Specifically, in a January 2011 statement, the Veteran's licensed professional counselor (LPC) summarized his treatment history, provided a diagnostic analysis, and opined that there was a nexus between his PTSD and his active duty service.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the January 2011 statement from the Veteran's LPC is new and material because there was no prior competent medical evidence linking his currently diagnosed PTSD to his military service.  The opinion offered by the LPC is presumed credible for the purposes of evaluating whether to reopen the claim for service connection for PTSD.  Justus, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.

III. Acquired Psychiatric Disorder

As stated above, and pursuant to Clemons, the Veteran's claim for service connection has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  See 23 Vet. App. 8.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) the presence of a current disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) the nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d. 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

A psychosis is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.384 , the term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association  (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  Therefore, any psychiatric disorders that the Veteran has that meet the definition of psychosis can be awarded service connection by demonstrating a continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Psychoses also may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran's Form DD214 reflects that his military occupational specialty (MOS) was medical specialist.  There are no records that show that the Veteran engaged in combat.

A November 1964 service treatment record reflects that the Veteran was in an accident in which a jeep rolled over and he sustained a cerebral concussion and a contusion on his right shoulder.  The record shows that the Veteran never lost consciousness.  There are no service treatment records that reflect any mental health problems. 

An April 2007 letter, from the Veteran's former counselor at the Vet Center, a licensed clinical social worker (LCSW), stated that, since March 2007, the Veteran had been an outpatient at the Vet Center and had been diagnosed primarily with PTSD, chronic with delayed onset.  The LCSW reported that the Veteran's trauma started when he was stationed in Fort Benning, Georgia, prior to his deployment to Vietnam.  The Veteran said he ended up underneath a jeep that rolled over.  He also described an event where he was ordered to remove bodily remains following the collision of two planes.  The LCSW stated that the Veteran exhibited symptoms including: nightmares, flashbacks, reactions to loud noises, social isolation, avoidance of Vietnam-related thoughts and feelings, problems sleeping, poor concentration, and hypervigilance.  

In his September 2007 Statement in Support of Claim for Service Connection for PTSD, the Veteran wrote that he was a medical specialist assigned to the 147th Helicopter Company, the 171st Maintenance Company and the 772nd Medical Detachment.  He recalled driving a jeep too fast, putting it in gear, and causing it to roll over.  He stated that the roll bar kept the jeep from falling on him.  He also described an incident in which two military planes had crashed and he had to scrape off and bag the human remains from the instruments and wiring.  

An October 2007 VA treatment record reflected the Veteran's reports of his in-service events about the jeep accident and the planes colliding.  The physician noted the Veteran's past psychiatric treatment at the Vet Center, as well as his social isolation and beliefs in revelations and prognosticators.  The physician reported the Veteran's rambling and circumstantial speech, anxiousness about terrorism, and poor eye contact.  The Veteran denied experiencing hallucinations or referential thinking.  The physician diagnosed him with schizotypal personality disorder, anxiety, and some limited symptoms of PTSD. 

A June 2010 memorandum made a formal finding on a lack of information required to verify stressors in connection with a claim for service connection for PTSD.  The memorandum explained that the Veteran provided insufficient information to research the case for any Army record.  The memorandum reflects that the RO undertook appropriate efforts to acquire information to corroborate his stressors, to include submitting the Veteran's completed PTSD questionnaire to the Medical Research Service.  

A January 2011 letter from his present counselor, LPC, at the Vet Center, stated that the Veteran was currently diagnosed, under DSM-IV criteria, with chronic, delayed onset PTSD and with continuous, paranoid type schizophrenia.  The LPC's letter discussed his prior mental health history, including his October 2007 VA treatment, March 2007 prior diagnosis by the LCSW, and Vet Center treatment records.  The LPC reported that the Veteran had been coming to the Vet Center since January 1998, but was uncooperative with his therapy - cancelling visits and showing up for unscheduled visits.  The LPC indicated that, in April 2010, the Veteran began, and continued, regular individual therapy sessions; the sessions were limited to one-half hour, because the Veteran could not tolerate more.  The LPC also reported being informed by the Veteran's three brothers that he did not exhibit his current symptoms until he returned from Vietnam.  

The LPC summarized the Veteran's reports of the pre-Vietnam deployment while stationed in Fort Benning.  The Veteran described the jeep accident as distressing, because he felt as if his sergeant was more concerned with reprimanding him than with his physical and emotional needs.  When reporting the plane collision incident, the Veteran stated that he worked on removing or recovering the bodily remains for several hours, because his sergeant kept insisting that he was not working efficiently.  Although the LPC noted that the Veteran had been reluctant to discuss his experiences in Vietnam, the Veteran recalled another incident where he was under ground attack on his base, but failed to respond.  The LPC opined that this incident likely indicated that the Veteran's onset of his PTSD and schizophrenia symptoms "occurred during military service prior to this particular event," which made him unable to respond to the attack.  The LPC also found that "it is more likely that...there appears to be a causal relationship between the [trauma from the jeep accident and the plane collision] and the onset of his schizophrenia."  

In August 2011, the Veteran was afforded a VA examination, but the examiner found that the Veteran's disorganized speech and circumstantiality made it difficult to illicit the requisite information to make a specific diagnosis.  The examiner reported that the Veteran was cooperative, alert and oriented, but also unfocused with rambling speech, impaired concentration and memory, and circumstantial and tangential thought processes.  The examiner found that he exhibited symptoms of anxiety, chronic sleep impairment, illogical speech, inability to maintain effective work and social relationships, suicidal ideation, and expressions of religiosity and paranoia.  While she was unable to establish a PTSD diagnosis and opined that some of the Veteran's symptoms were "clearly related to military experience and consistent with PTSD symptomatology," the examiner found that the Veteran had schizophrenia with PTSD symptoms.  The examiner also explained that the lack of chronology of information from the Veteran prevented her from directly attributing schizophrenia to his military service.  

In his September 2011 VA Form 9 (Substantive Appeal), the Veteran explained that he experienced difficulty sleeping and periods of depression caused by the events at Fort Benning.  In addition, he wrote that he had flashbacks stemming from a sniper attack while in Vietnam.  

The Veteran has been diagnosed with multiple psychiatric disorders, including PTSD and schizophrenia.  In order for his current disabilities to be recognized as service connected, there must be a link between the disabilities and his active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden, supra.  

Service connection for PTSD on the basis of a non-combat stressor, such as the ones claimed by the Veteran, requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran asserts that his jeep rolled over when he lost control and the roll bar prevented the jeep from falling on him.  Service treatment records show that he had a bruised shoulder and concussion as a result of the accident.  The Veteran also contends that he participated, for several hours, in the removal of bodily remains following a collision of two military planes.  While the June 2010 memorandum made a formal finding that there was a lack of information required to verify the stressors, the Board finds the November 1964 service treatment record, reflecting that the Veteran incurred physical injuries as the result of a jeep accident, sufficient to verify that non-combat stressor.  

With regard to the nexus, the only opinion that specifically addressed the etiology of PTSD and schizophrenia was that of the LPC.  The LPC found a causal relationship between the two non-combat stressors and the onset of his PTSD and schizophrenia.  Furthermore, although the VA examiner did not diagnose the Veteran with PTSD or relate his schizophrenia to service, the examiner did opine that some symptoms were consistent with PTSD and clearly related to his military service.  Although the LPC's letter does not state whether he reviewed the Veteran's claims file, the letter does indicate that the LPC reviewed the Veteran's prior mental health treatment at the Vet Center and VA.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See generally D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  The Board finds the LPC's opinion probative because it was based on the Veteran's psychiatric treatment history, reported findings, and a supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the opinion is supported by the observations of the VA examiner.  

The Board also finds that the Veteran has provided a competent and credible account of his psychiatric symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He consistently reported the traumatic events from service and his resulting psychological symptoms.  His account is supported by post-service mental health treatment reflected in April 2007 and January 2011 letters from the clinicians at the Vet Center.  In sum, the Board finds the Veteran's account to be competent, credible and probative.  

As the evidence is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


